DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian (US PG Pub 20160239484).
As per claims 1, 4 and 5, Inoue discloses a non-transitory computer-readable recording medium (Qian; p. 0042 - the method 500 may be performed by computer readable storage medium such as the memory 410) storing therein a display control program that causes a computer to execute a process, an apparatus comprising: a processor (Qian; Fig. 4, item 405 – processor; p. 0041) and a method comprising: 	determining, when an operation for converting a piece of text data is received, whether the piece of text data includes a word text corresponding to a plurality of words with different meanings (Qian; Fig. 5, item 515; p. 0044 - The code further may determine 515 whether homonyms of the logogram input 120 are to be made available to the user; see also p. 0033); 	acquiring, when the word text is included, a confirmed text already having a conversion result confirmed before the operation is received, by referring to a first storage that stores .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Kolluru (US PG Pub 20150052084).	As per claim 3, Qian discloses the non-transitory computer-readable recording medium according to claim 1, upon which claim 3 depends.	Qian, however, fails to disclose wherein the pieces of co-occurrence information of the texts are information including vector information determined based on the texts.	Kolluru does teach wherein the pieces of co-occurrence information of the texts are information including vector information determined based on the texts (Kolluru; p. 0107 - A word vector can be established for each document. Each dimension of the word vector .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658